DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of January 14, 2022, hereinafter “Reply”, and request for continued examination (RCE) of February 18, 2022, after final rejection of November 23, 2021, hereinafter “Final Rejection”.  In the Reply, claims 1-3, 9-11, 13, and 15-19 have been amended, claim 6 has been cancelled, and no claims have been added.  Furthermore, in the Examiner’s Amendment below, claims 1-3, 9-11, 15-17, and 19-20 have been amended.  Thus, with this Office action, claims 1-5 and 7-20 remain pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 18, 2022 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was discussed in an interview with Applicant’s representative, Daniel Sierchio, on March 4, 2022.  Authorization from Applicant for the examiner’s amendment was given on March 4, 2022.

1.	(Currently amended) A method comprising:
executing a read operation comprising a plurality of probes with respect to a first programming voltage distribution of a plurality of programming voltage distributions;
determining, by a processing device in view of the plurality of probes, a measured slope value of a portion of the first programming voltage distribution of memory cells of a memory sub-system;
comparing the measured slope value of the portion of the first programming voltage distribution to a threshold slope value to generate a comparison result;
in view of the comparison result, determining an adjusted program voltage level by adjusting a default program voltage level of a programming process 
the programming process comprising a series of programming pulses, wherein the adjusted program voltage level is set as a starting voltage level of a first programming pulse of the series of programming pulses.

2.	(Currently amended) The method of claim 1, further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is less than the threshold slope value; and 
increasing the default program voltage level by a voltage step value to determine 

3.	(Currently amended) The method of claim 1, further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is greater than the threshold slope value; and 
decreasing the default program voltage level by a voltage step value to determine 

4.	(Previously presented) The method of claim 1, wherein the plurality of probes of the read operation comprise a left offset probe, a center offset probe, a right offset probe, and an additional offset probe.



6.	(Canceled). 

7.	(Previously presented) The method of claim 1, wherein the measured slope value represents a change of a first memory cell distribution count at a first read level threshold corresponding to an additional offset probe of the plurality of probes and a second memory cell distribution count at a second read level threshold corresponding to a left offset probe of the plurality of probes.

8.	(Previously presented) The method of claim 1, wherein the portion of the first programming voltage distribution comprises a high voltage distribution edge of the first programming voltage distribution.

9.	(Currently amended) A system comprising:
a memory device; and
a processing device, operatively coupled with the memory device, to execute instructions to perform operations comprising:
determining a measured slope value corresponding to a first programming voltage distribution of memory cells of a plurality of programming voltage distributions of a memory sub-system; 

in view of the comparison result, determining an adjusted program voltage level by adjusting a default program voltage level of a programming process 
executing [[a]] the programming process comprising a series of programming pulses, wherein the adjusted program start voltage level is set as a starting voltage level of a first programming pulse of the series of programming pulses.

10.	(Currently amended) The system of claim 9, the operations further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is less than the threshold slope value; and 
increasing the default program voltage level by a voltage step value to determine 

11.	(Currently amended) The system of claim 9, the operations further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is greater than the threshold slope value; and 
decreasing the default program voltage level by a voltage step value to determine 



13.	(Previously presented) The system of claim 12, wherein the measured slope value comprises a slope value based on two or more of the left offset probe, the center offset probe, and the additional offset probe. 

14.	(Original) The system of claim 9, wherein the programming process comprises an incremental step pulse programming process.

15.	(Currently amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
determining a measured slope value corresponding to a first programming voltage distribution of memory cells of a plurality of programming voltage distributions of a memory sub-system; 
comparing the measured slope value of the first programming voltage distribution to a threshold slope 
in view of the comparison result, determining an adjusted program voltage level by adjusting a default program voltage level of a programming process 
the programming process comprising a series of programming pulses, wherein the adjusted program voltage level is set as a starting voltage level of a first programming pulse of the series of programming pulses.

16.	(Currently amended) The non-transitory computer-readable storage medium of claim 15, the operations further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is less than the threshold slope value; and 
increasing the default program voltage level by a voltage step value to determine the adjusted program start voltage level that is set as the starting voltage level. 

17.	(Currently amended) The non-transitory computer-readable storage medium of claim 15, the operation further comprising:
determining the comparison result indicates satisfaction of a condition wherein the measured slope value is greater than the threshold slope value; and 
decreasing the default program voltage level by a voltage step value to determine 

18.	(Previously presented) The non-transitory computer-readable storage medium of claim 15, wherein the plurality of probes of the read operation comprise a left offset probe, a center offset probe, a right offset probe, and an additional offset probe. 

19.	(Currently amended) The non-transitory computer-readable storage medium of claim [[15]] 18, wherein the measured slope value is determined based on two or more of the left offset probe, the center offset probe, and the additional offset probe.

20.	(Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the programming process comprises an incremental step pulse programming process.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A method comprising:
executing a read operation comprising a plurality of probes with respect to a first programming voltage distribution of a plurality of programming voltage distributions;
determining, by a processing device in view of the plurality of probes, a measured slope value of a portion of the first programming voltage distribution of memory cells of a memory sub-system;
comparing the measured slope value of the portion of the first programming voltage distribution to a threshold slope value to generate a comparison result;
in view of the comparison result, determining an adjusted program voltage level by adjusting a default program voltage level of a programming process; and


When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A method comprising:  executing a read operation comprising a plurality of probes with respect to a first programming voltage distribution of a plurality of programming voltage distributions; determining, by a processing device in view of the plurality of probes, a measured slope value of a portion of the first programming voltage distribution of memory cells of a memory sub-system; comparing the measured slope value of the portion of the first programming voltage distribution to a threshold slope value to generate a comparison result; in view of the comparison result, determining an adjusted program voltage level by adjusting a default program voltage level of a programming process; and executing the programming process comprising a series of programming pulses, wherein the adjusted program voltage level is set as a starting voltage level of a first programming pulse of the series of programming pulses.  

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.



Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (US 2016/0329103 A1) discloses a memory management method, a memory storage device and a memory controlling circuit unit. The method comprises: obtaining an erased state voltage of a first memory cell and a programmed state voltage of the first memory cell, where the first memory cell is operated in a first programming mode; and operating the first memory cell in a second programming mode if a width of a gap between the erased state voltage and the programmed state voltage is larger than a first threshold value. Accordingly, the reliability of the first memory cell may be improved.

Park (US 2010/0195387 A1) discloses a method programming a non-volatile memory device using an incremental step pulse programming (ISPP) scheme. The method includes operating in a first program mode during which a program pulse width is constant and a program voltage is successively increased per ISPP cycle, and during which a program operation and a verify operation are alternately repeated, and operating in a second program mode during which the program pulse width is successively increased per ISPP cycle and the program voltage is constant, and during which the program operation and the verify operation are alternately repeated, wherein operation in the second program mode follows operation in the first program mode only .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136